 

Exhibit 10.1

 

[tm2030834d1_ex10-1img01.jpg] 

 

August 31, 2020

 

PERSONAL and CONFIDENTIAL

VIA Email

jredfearn@3Fearns.com

 

Dear James,

 

On behalf of Sundance Energy, Inc. (the “Company”), I am pleased to offer you a
position of employment as Chief Operating Officer (COO). This letter sets out
the main terms under which you are offered this position.

 

You will report to Eric McCrady, CEO & President

 

Commencement of Employment

 

Your employment with the Company will commence at a mutually agreed upon date
but no later than September 15, 2020 and will continue as set forth below in the
paragraph on Term of Employment.

 

Compensation

 

Base Salary. Your base salary ("Base Salary") will be $335,000.00 per annum,
paid bi-weekly, subject to annual review. With the current depressed commodity
environment, as part of accepting the position, you agree to an immediate
voluntary 20% (twenty percent) reduction in your (“Base Salary”). See Appendix A
for details.

 

Timing of Payments and Withholding. The payments of your Base Salary will be
made to you in accordance with the Company's regular payroll practices and all
payments of compensation to you will be subject to required withholding.

 

Annual Performance Bonus. You will be eligible for a discretionary annual
performance bonus (the "Bonus") at a target level 75% of your Base Salary. Your
Bonus will be based on the achievement by the Company and its affiliates of the
strategic and budget goals for that group as set by Company management. These
bonus metrics may include, but are not limited to, EBITDA, revenue growth,
return on capital, and achievement of operating efficiencies and strategic and
acquisitions goals. The bonus metrics may be changed annually in the sole
discretion of the Company and does not alter the fact that your annual
performance bonus is entirely discretionary. You must be employed on the date
that the Bonus is paid in order to receive the Bonus.

 

Annual Equity Compensation. You will be eligible for a discretionary annual
grant of Restricted Share Units (“RSUs”) at a target 150% of your Base Salary.
The RSUs are governed by the RSU Plan as adopted by the Board which may be
amended from time to time in the Board’s sole and absolute discretion. The RSUs
will vest over a period of time and subject to certain criteria as determined by
Company management and/or the Board. You must be employed on the date that the
RSUs are granted in order to receive the RSUs.

 

1050 17th Street Suite 700    Denver, CO 80265   Office 303.543.5700 Fax
303.543.5701         www.sundanceenergy.net

 



 

 

 

Reimbursements

 

The Company will reimburse you for your normal and customary business expenses
incurred in the performance of your duties for the Company in accordance with
the expense reimbursement practices of the Company. The Company also will
reimburse you for the use of your personal vehicle for approved business
purposes at the then current rate allowed by the Internal Revenue Service. In
order to receive a reimbursement, you must submit your reimbursable expenses on
a timely and regular basis, together with appropriate backup information to
permit the Company to deduct the expenses in determining its taxable income.

 

Fringe Benefits

 

Medical Benefits

 

You will be eligible for benefits under the Company's medical plan (as it may be
amended from time to time) on the first day of employment. The Company will
provide you with the benefits options upon acceptance of your offer. Your cost
of coverage will vary based on the elections you make. Benefits information will
be provided prior to your eligibility date for your review and selection.

 

401(k)

 

You will be eligible to participate in the Company’s 401(k) Retirement Plan (the
“Plan”) on the first day of employment. The Company participates in a
nonelective contribution program where contributions are made on a per pay
period basis equal to 6% of the employee’s compensation for the period and are
immediately vested. (This may be amended from time to time). You may voluntarily
contribute up to the IRS annual maximum. You are 100% vested in the
contributions you make to the Plan and in any funds you rollover from another
qualified plan Eligibility rules and IRS limitations apply.

 

Paid Personal Time Off

 

On your hire date and on each year thereof you will be entitled to accrue 25
days paid personal time off per year for vacation, personal matters, etc. The
first years accrual is prorated based on your start date. This time accrues at
the rate of 2.083 days per month or 7.692 hours per bi-weekly pay period. The
maximum personal time off that can be accrued is 200 hours. Once the maximum
hours are met you will not accrue any additional personal time off until you
teak sufficient time off to fall below the maximum threshold.

 

Holidays

 

The Company designates observed holidays for each calendar year. A list of
designated holidays will be communicated annually.

 

Confidentiality

 

While you are employed by the Company and at all times thereafter, you will keep
confidential, will not disclose to any third party (except as required in the
performance of your duties for the Company), and will only use for the benefit
of the Company, all proprietary or confidential information provided to you by
the Company or any of its affiliates or Developed by you as an employee of the
Company, including, but not limited to, financial information, business plans
and models, customer lists, employee information, Company owned or licensed
software, or any other information or documents treated by the Company as
confidential or proprietary.

 

[tm2030834d1_ex10-1img02.jpg] 

 



 

 

 

Creations

 

All inventions, discoveries, improvements, creations, or copyrightable works
(collectively “Creations”) created by you or under your direction pursuant to
fulfilling your duties as an employee of the Company while you are an employee
of the Company will be the sole and exclusive property of the Company.  You
agree to assign all such Creations to the Company, and to execute and sign any
and all documents reasonably requested by the Company to secure or document the
Company’s ownership of such Creations.  You acknowledge that all original works
of authorship made by you (solely or jointly with others) within the scope of
your employment (i.e., that you create pursuant to you fulfilling your duties as
an employee of the Company) and that are protected by copyright, are “works for
hire,” as that term is defined in the United States Copyright Act, and you will
assign all right, title, and interest in such works to the Company.  However,
the Company acknowledges and agrees that all Creations and original works of
authorship created by you outside the scope of your employment may be your sole
and exclusive property.  In particular, the Company acknowledges and agrees that
all Creations and original works of authorship made prior to your employment are
your sole and exclusive property. Further, all Creations and original works of
authorship created or made by you during your employment but not pursuant to
fulfilling your duties as an employee of the Company are your sole and exclusive
property upon the condition that they have been presented to the Company for
review and the Company has agreed that they so qualify. Your and the Company’s
obligations under this paragraph will survive the termination of your employment
for any reason.

 

Term of Employment

 

By accepting the terms of this letter, you acknowledge that your employment is
"at-will", which means that either you or the Company may terminate your
employment with the Company at any time, with or without Cause. Any material or
information that you receive from the Company is not intended to constitute a
contract of employment for a specific term, either expressed or implied.

 

If your employment is terminated, your will be paid your Base Salary through the
date of termination of your employment, but you will not be entitled to any
unpaid Bonus. Upon termination of your employment and as a condition to the
payment of any Termination Payments to which you may be entitled, you must
return to the Company all property of the Company and its affiliates that is in
your possession or control, including any credit cards, keys, and copies of all
confidential or proprietary documents and information.

 

Other Matters

 

In accordance with federal law, the Company will need to verify your employment
eligibility. You will need to provide proof of eligibility to work in the United
States, by completing an I-9 form. You will need to provide documentation such
as a picture driver’s license and a Social Security Card, or a driver’s license
and a birth certificate OR a valid passport for such documentation. Please be
prepared to present the original form of the selected document(s) on your first
day of employment.

 

This letter constitutes the entire agreement between you and the Company
regarding the terms of your employment by the Company and supersedes any and all
other agreements, either oral or in writing, between you and the Company
regarding the terms of your employment by the Company.

 

[tm2030834d1_ex10-1img02.jpg] 

 



 

 

 

Any change or modification of this letter must be in writing and signed by you
and the Company. No waiver of any provision of this offer letter will be valid
unless the waiver is written and signed by the person charged with the waiver.

 

This letter will be governed by the laws of the State of Colorado.

 

This employment offer is conditional pending successful completion of a
background, investigation and reference check.

 

Please acknowledge your acceptance of the terms of this letter and your
employment with the Company by signing and returning a copy of this letter to me
by 5:00pm MST on Wednesday, September 2, 2020 otherwise this offer will expire.
If you have questions, please contact me.

 

We look forward to having you join as a member of our team and I believe that
you will make a significant contribution to the success of the Company.

 

Sincerely,

 

/s/ Eric McCrady  

 

Sundance Energy, Inc.

Eric McCrady

Chief Executive Officer

 

By signing below, I agree to the foregoing terms of this letter relating to my
employment with the Company.

 

/s/ James Redfearn   James Redfearn       Date:    9-1-2020  

 

[tm2030834d1_ex10-1img02.jpg] 

 



 

 